Gill, J.
This an action for $1,500, the amount of defendant’s subscription to the stock of the Savannah Savings Institution, of which the plaintiffs are its assignees under a deed of assignment. The issues were tried before the circuit court without a jury, where there was a finding and judgment in plaintiffs’ favor, and defendant has appealed. For a full understanding of the nature of the controversy it is necessary to state the following facts: In the year 1865, a banking corporation by the name of the Savannah Savings Institution was created by special act of the legislature. Its prescribed capital stock was $10,000, and its term of incorporation limited to twenty-five years. The institution conducted its business at Savannah, Missouri, till March, 1888, when in view of its early demise a new banking incorporation, with the same name as the old one, was organized under the general law then in force, with a stated capital of $20,000. Defendant Harvey was a holder of $1,500 of stock in the old bank, and was one of its three board of directors, and on March 18, 1888, he subscribed for a like amount in the new *202institution, and was, too, one of its board of directors. Indeed, the stockholders and directors in the new were the same as those of the old and abandoned corporation. The evidence tends to show (and it was so found by the trial judge) that at the dissolution of the old bank said corporation was insolvent, and stock therein was, therefore, in fact of no real value. The stockholders of the new organization paid nothing on account óf their subscriptions ; but a short time after securing the new incorporation sought to meet their respective obligations therefor in the following manner: On the seventh day of April, 1888, John McLain, Gh W. Harvey, the defendant, and LaPayette McLain, the directors, named in the articles of association for the new bank, met as directors of the Savannah Savings Institution at its banking house, and made an order to the effect that certificates of stock held by these three directors and A. P. and O. M. Daily in the old bank.be taken up and retired, and certificates of stock for like sums and amounts be issued to each of them in the new bank or corporation.
This new banking corporation continued business under its new incorporation until the twenty-ninth day of May, 1889, when it was unable to continue business because of insolvency, and, therefore, made an assignment of all its property and effects to the respondents as assignees thereof, for the benefit of all its creditors. The assignees, plaintiffs herein, treated the stock in the new corporation as unpaid and demanded of defendant Harvey and others the payment of their subscriptions. Harvey refused to pay, and, hence, this suit. The defense in this cause is that appellant. surrendered his certificates of stock in the old corporation, and took certificates of stock for like sums in the new corporation, and in law that was a payment of his subscription of $1,500 sued for in this action.
*203The judgment in this cause is clearly for the right party, and will be affirmed. It must stand admitted that subscriptions to capital stock compose a part of the assets of the corporation, and that a general assignment for the benefit of creditors conveys the same to the assignee just as with other assets, or choses in action. No authorities are necessary to sustain this doctrine. Much, too, of defendant’s brief and argument may be passed over by admitting that these assignees stand in the shoes of their assignor, and can in this action assert such, and only such, rights or claims as could have been asserted by the late or new Savannah Savings Institution. The point is this: When defendant Harvey subscribed to the capital stock of the new corporation, he, in law, assumed the binding obligation to pay thereafter $1,500, the face value thereof. This he failed to do. The corporation then was entitled to maintain an action to recover the same, and so likewise are its assignees. We take it that if this corporation, in proper person, was prosecuting this action, the defense here interposed would be of no avail. Defendant’s counsel bases the claim that Harvey’s obligation to pay for his stock had been satisfied on the proceedings of a certain meeting of directors (whether of the old or new incorporation is immaterial), evidenced by the following record:
“April 7, 1888.
“At a meeting of the directors of the Savannah Savings Institution, held at the banking house of said institution in the city of Savannah, Andrew county, Missouri, on the seventh day of April, 1888, there being present John McLain, Greorge W. Harvey and LaEayette McLain, being all of such directors.
“It appearing to the directors that John L. McLain, Greorge W., Harvey, LaEayette McLain, A. E. *204Daily and Charles M. Daily have associated themselves under articles of association, and have become a banking institution, to be incorporated under the laws of the state of Missouri, under the name of the ‘ Savannah Savings Institution,’ with a capital stock of $20,000, to succeed this corporation, and for the purpose of doing a banking business of deposit and discount in the city of Savannah, county of Andrew, state of Missouri.
“It is, therefore, ordered that the certificates of stock held by each one of said parties in the old and present Savannah Savings Institution be taken up and retired, and that certificates of stock for like sums and amounts be issued to each and every one of said parties in the new incorporation.
“The Savannah Savings Institution, “John McLain,
“Q-. W. Haevey,
“LaFayette McLain.
“April 7, 1888.”
This now, on its face, appears to have been a proceeding by the officers of the old bank, and they assume there to dispose arbitrarily of the assets of the new corporation. But whether defendant Harvey and the two McLains were then and there acting as and for the expiring defunct corporation, or in behalf of both institutions, the effect is the same. If they, as directors of the old concern, sought thus to dispose of the assets of the new and distinct corporation, their action was void; and if they occupied a dual relation — that is, as officers of both banks, it was an effort to give away or rather to take unto themselves the assets of the principal whose agents they were. In the last supposition these directors were in this manner without right or authority resolving their obligations for stock subscribed to have been paid by the surrender of stock they held in another corporation.
*205It may be seriously doubted if these directors of the newly organized corporation could authorize its stock to be paid for in any other way than by cash, or “in lawful money of the United States,” as seems to be provided in our statute for the incorporation of savingsbanks. Revised Statutes, 1889, secs. 2744-2750. But at all events they were not authorized to issue stock, “except for money paid, labor done or property actually received.” Revised Statutes, 1889, sec. 2499; Constitution of Missouri, art. 12, sec. 8. Here nothing was received by the new bank in payment of its corporate stock thus issued to defendant and others. The stock held by this defendant and others in the old bank was surrendered up and canceled. But even if it had been assigned to the new bank, as in case of a purchase, such stock was wholly worthless and so known to be by said directors. The law imputes knowledge in a case like that. Said parties had for years prior thereto the complete management of the old bank’s affairs. All were directors, and this defendant was secretary of the board. Common prudence and ordinary diligence, would have apprised them of the old bank’s insolvency, and, hence, they had in law knowledge thereof. Roan v. Winn, 93 Mo. 511.
After a careful consideration of every point made in defendant’s brief, we fail to discover any reason for disturbing this judgment. It is, therefore, affirmed.
All concur.